Case 20-10233-EPK Doc 36 Filed 04/20/20 Page1of3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

In re: Ducarmel Simon Case No.: 20-10233-EPK.
SS#: -4104 Chapter 13
Debtor(s).
/

 

MOTION TO AVOID LIEN IMPAIRING DEBTOR’S EXEMPTIONS
Re: STATE FARM MUTUAL AUTOMOBILE INSURANCE COMANY AS SUBROGEE OF EVELYN
F. IANNUZZI

COMES NOW, the Debtor, Ducarmel Simon, by and through the undersigned attorneys, and files this
Motion to Avoid Lien Impairing Debtor’s Exemptions pursuant to 11 U.S.C. §522(f)(1)(A) and states:

1. State Farm Mutual Automobile Insurance Company as Subrogee of Evelyn Iannuzzi has a lien on
property of the Debtor, to-wit: Single-family home located at 1443 SE Airoso Blvd., Port Saint Lucie, FL
34983; Legal description: Lot 11, Block 309, PORT ST. LUCIE SECTION TWO, according to the Plat thereof
as recorded in Plat Book 12, Pages 12A through 12D, Public Records of Saint Lucie County, Florida; Property
ID No.: 3420-505-0543-000/7, which lien was created by the documents attached hereto as Exhibit A.

2. Said lien impairs an exemption to which the Debtor would have been entitled under Fla. Const.
Art.X, §4(a)(1), (1968); Fla. Stat. §222.01 & 222.02.

3. Said lien is a judicial lien.

WHEREFORE, Debtor requests that this Motion be GRANTED; the subject lien be avoided; the claim
be classified as an unsecured claim and demands such other and further relief as the Court may deem just and
proper.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and am in compliance with the additional qualifications to practice in this Court set forth in

Local Rule 2090-1(A).
Case 20-10233-EPK Doc 36 Filed 04/20/20 Page 2of3

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via electronic
filing to Robin R. Weiner, Trustee, P.O. Box 559007, Fort Lauderdale, FL 33355-9007; A.U.S.T., 51 SW
First Avenue, Room 1204, Miami, FL 33130, and to: State Farm Mutual Automobile Insurance Company as
Subrogee of Evelyn Iannuzzi, P.O. Box 2371, Bloomington, IL 61702-2371; State Farm Mutual Automobile
Insurance Company as Subrogee of Evelyn Iannuzzi, c/o Vance, Lotane & Brookhardt, PA, 1980 Michigan
Avenue, Cocoa, FL 32922; State Farm Mutual Automobile Insurance Company, Attn.: Lynne M. Yowell (VP),
One State Farm Plaza, Bloomington, IL 61710-0001; Chief Financial Officer as Registered Agent for State
Farm Mutual Automobile Insurance Company, 200 E. Gaines Street, Tallahassee, FL 32399; via Ist Class U.S.

Mail this 20 day of April, 2020.

/s/ Colin V. Lloyd

Law Firm of Hoskins, Turco, Lloyd & Lloyd
By: Colin V. Lloyd, Esquire

Florida Bar No.:0165182

302 South Second Street

Fort Pierce, FL 34950

(772) 464-4600

(772) 465-4747 fax
EDWIN M. FRY, Jr., CLERK OF THE CIRCUIT COURT - SAINT LUCIE COUNTY

FILE # 32G022% 25- BOYS SOR CAGE) F233 Rechified O%/ZIPHO8 aPAja23 a3

 

EDWIN M. FRY, Jr., CLERK OF THE CIRCUIT COURT - SAINT LUCIE COUNTY
FILE # 3208156 OR BOOK 2974 PAGE 665, Recorded 05/16/2008 at 11:19 AM

IN THE CIRCUIT COURT, IN &
THE JUDICIAL CIRCUIT,
IN AND FOR ST. LUCIE COUNTY, FLORIDA

CASE NO.: 562007CA002542AXXXHC
DIVISION:

STATE FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY as subrogee of EVELYN F. IANNUZZ1
Plaintiffs,
¥s.

NICOLE GUILLAUME, an Individual and
DUCARMEL SIMON, ar Individual
Defendants

 

i
FINAL JUDGMENT

THIS CAUSE having come before this Coun upon Plaintiff's Motion for Final Judgment
Based on Default filed herein, and this Court having considered the evidence and being fully
advised in the premises, finding it has jurisdiction of the subject matter and over the parties, it is:

ADJUDGED that the Plaintiff, State Farm Mutual Automobile Insurance Company as
subrogee of Evelyn F. lannuzzi, whose address is P-O. Box 237!, Bloomington IL 61702-2371,
recover from the Defendant(s), Ducarmel Simon, 705 S 24th St #B, Ft. Pierce FL 34950, the
principal sum of $50,000.00, with Court costs in the sum of $316.00 and interest in the sum of
$0.00 and less payments made in the sumé of $700.00, making a Total Sum of $49,616.00, that
shall bear interest at the Statutory rate of 11% per year, for which let execution issue. han or

Iv IS ADSUDGED FURTHER, that pursuant to FL.R.Civ.P.1.560(b), the Defendant
shal] ‘compicte under oath Form 1.977 (Fact Information Sheet), mcluding all required
attachments, and serve it on the Plaintiffs Attorney, within 45 days of this Final Judgment;
failure to do so may be considered contempt of court. Jurisdiction of this case is retained to enter
further Orders that are proper 10 compel the Defendant to complete the Form 1.977.

DONE AND ORDERED in Chambers located in Port St. Lucie, St. Lucie County, Florida this

£ day of _V\ ty re.

‘ be Ue Ne alee,
Was re HEN LE’ BRYAN. JR!

Circuit Court Judge
Copies to:
Vance, Lotane & Bookhardt PA. 1980 Michigan Avenue. Cocoa, FL 32927 - we ce ramme
Nicole Guillaume, 1473 Jessamine Lake Court, Grlanda FL 32839-1902
Duecarmel Simon, 705 $ 24th St #B. Fi. Pierce FL 34950

200701209.001 59-Z519-833 eda
©, STATE OF FLORIDA
SF. LUCIE

COURTY
THIS 1S TO.CERTIFY THAT THIS IS
A TRUE AND CORRECT COPY OF
TWE RECORDS OWFILE IN THIS...
OFFICE

EDWIN M. F
By 2 A s

   
 
